Citation Nr: 1758701	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for below the knee amputation of the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, D.G.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned at the Houston RO in October 2016.  A copy of the transcript has been associated with the claims file.

The Board notes that the following issues: entitlement to specially adapted housing, entitlement to a special home adaptation grant, entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to special monthly compensation (SMC) based upon aid and attendance/housebound, entitlement to SMC based upon anatomical loss, evaluation of spondylolisthesis, evaluation of bilateral hearing loss, and evaluation of pinguecula were addressed in a June 6, 2014 statement of the case.  The record indicates that the Veteran submitted a timely VA Form 9 perfecting these issues, which was received by the Janesville VA Claims Intake Center on August 4, 2014.  These issues have not been certified and are not presently before the Board; however, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation for a below the knee amputation of the right leg pursuant to the provisions of 38 U.S.C. § 1151 (2014).  Thereunder, compensation shall be awarded for qualifying additional disability of a veteran in the same manner as if such disability were service connected.  A qualifying additional disability is one, not the result of the veteran's misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, where the proximate cause of the disability was due to fault on the part of VA in furnishing such care or due to an event not reasonably foreseeable. 38 U.S.C. § 1151 (a). 

The Veteran has argued that VA treatment resulted in the below the knee amputation of his right leg.  In August 2011, the Veteran submitted a statement contending that in "October/November 2007" he was treated by a podiatrist (J.B.) at a VA outpatient clinic for a callus on his right foot.  The Veteran argued that as a result of this treatment he developed an infection that resulted in his below the knee amputation.  During the Veteran's October 2016 Board hearing, the Veteran also alleged negligence of the part of VA by "losing bloodwork" related to an IV antibiotic drip that had been provided to treat the infection and indicated that surgery conducted at the Audie Murphy VAMC resulted in a plantar artery laceration that may have resulted in additional disability.  Before the Board can adjudicate this claim on the merits, additional development is required.

The Board notes that an Audie Murphy discharge summary from August 22, 2007 indicates that the Veteran's initial treatment from J.B. likely was earlier than contended by the Veteran.  The report states that the Veteran had a history of a non-healing ulcer of the right foot for five months (which had progressively worsened) after shaving of a callus by his podiatrist.  The Board notes, however, records of podiatry treatment between January 2007 to June 2007 are not currently of record.  The AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C. § 5103A (c)(3) (2014); 38 C.F.R. § 3.159 (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).


Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding relevant VA and private treatment records regarding the Veteran's claim, after obtaining authorization from the Veteran as required. Ensure that all such pertinent records are associated with the claims file and all responses are properly documented.  Specifically, request all of the Veteran's VA treatment records between January 2007 and December 2008. 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

